OPINION OF THE COURT
Per Curiam.
The Departmental Disciplinary Committee for the First Department has moved to strike respondent’s name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b).
*68Respondent was admitted to practice in the Second Department on October 17, 1962.
Respondent was convicted, after a jury trial, in the Supreme Court, Westchester County (Lawrence Martin, J.), on October 2, 1986 of one count of offering a false instrument for filing in the first degree (Penal Law § 175.35), a class E felony, and two counts of perjury in the first degree (Penal Law § 210.15), a class D felony.
A certified copy of the disposition has been presented to this court. (Judiciary Law § 90 [4] [b].) Upon his conviction, respondent ceased to be an attorney or counselor-at-law. (Judiciary Law § 90 [4] [a].)
Accordingly, the petition should be granted and respondent’s name stricken from the roll of attorneys and counselors-at-law.
Kupferman, J. P., Ross, Rosenberger, Ellerin and Wallach, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective March 26, 1987.